Name: Council Regulation (EEC) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 54/130 Official Journal of the European Communities 5 . 3 . 79 COUNCIL REGULATION (EEC) No 358/79 of 5 February 1979 on sparkling wines produced in the Community and defined in item 13 of Annex II to Regulation (EEC) No 337/79 THE COUNCIL OF THE EUROPEAN COMMUNITIES, basic products must be table wines or products suitable for yielding table wines, or quality wines psr or products suitable for yielding quality wines psr ; Whereas the quality requirements should be applied not only to the basic products but also to the methods of preparation and to the finished products ; whereas it is also in the interests of both producer and consumer to provide for appropriate market preparation requirements, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down rules supplementing those contained in Regulation (EEC) No 337/79 as regards the production and marketing of the sparkling wines defined in item 13 of Annex II to the said Regulation . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( x), Having regard to the opinion of the European Parliament (2), Whereas Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (3 ) contains rules for the preparation and marketing of table wines ; whereas it is necessary to supplement those rules by laying down corresponding provisions for all sparkling wines produced in the Community, taking into account the fact that the quality sparkling wines produced in specified regions are quality wines psr and must therefore also comply with Regulation (EEC) No 338/79 (4); Whereas it is desirable that these sparkling wines should be governed by common rules in respect of production, marketing and controls so as to avoid distortions of competition and ensure protection of the consumer whilst maintaining qualitative distinctions ; Whereas a measure of this type will help to guide the consumer in his choice by providing the necessary assurance that each of the products offered to him satisfies specific quality requirements ; whereas it will , by the same token, protect the interests of the producers, promote intra-Community trade, increase demand and therefore lead to the expansion of market outlets for wine ; Whereas all sparkling wines, together with the grape musts and wines used in producing them must be subject to minimum quality requirements ; whereas it should therefore be stipulated that the abovementioned Article 2 For products manufactured in the Community the designation : 1 . ' sparkling wine' shall be reserved for wines complying with the definition in item 13 of Annex II to Regulation (EEC) No 337/79 and the provisions of Titles I and II of this Regulation ; 2 . 'quality sparkling wine' shall be reserved for wines complying with the definition in item 13 of Annex II to Regulation (EEC) No 337/79 and the provisions of Titles I and III of this Regulation . TITLE I General provisions on all the wines referred to in Article 1 H OJ No C 276, 20. 11 . 1978 , p. 73 . ( 2) OJ No C 296, 11 . 12 . 1978 , p . 58 . (3) See page 1 of this Official Journal . (4 ) See page 48 of this Official Journal . Article 3 For the purposes of this Regulation : 5 . 3 . 79 Official Journal of the European Communities No L 54/ 131 (a) ' cuvÃ ©e means :  the grape must,  the wine, or  the mixture of grape musts or wines with different characteristics, intended for the preparation of a specific type of the wines referred to in Article 1 ; (b ) 'tirage liqueur' means : the product added to the cuvÃ ©e to provoke secondary fermentation ; ( c) 'expedition liqueur' means : the product added to the wines referred to in Article 1 to give them special taste qualities . the enrichment of the cuvÃ ©e at the place of preparation of the sparkling wines, provided that: (a) none of the constituents of the cuvÃ ©e has previously undergone enrichment; (b) the said constituents are derived solely from grapes harvested in its territory ; (c) the process of enrichment is carried out in a single operation; (d) the following limits are not exceeded :  3-5 % vol for a cuvÃ ©e composed of constituents from wine-growing zone A, provided that the natural alcoholic strength by volume of each constituent is at least 5 % vol ; however, in years when weather conditions are exceptionally unfavourable , the limit specified in the preceding subparagraph may be raised to 4-5 % vol provided that the natural alcoholic strength by volume of each constituent of the cuvÃ ©e is at least 5 % vol ,  2-5 % vol for a cuvÃ ©e composed of constituents from wine-growing zone B, provided that the natural alcoholic strength by volume of each constituent is at least 6 % vol ; however, in years when weather conditions are exceptionally unfavourable, the limit specified in the preceding subparagraph may be raised to 3-5 % vol, provided that the natural alcoholic strength by volume of each constituent of the cuvÃ ©e is at least 6 % vol,  2 % vol for a cuvÃ ©e composed of constituents from wine-growing zone C I ( a), C I (b ), C II or C III, provided that the natural alcoholic strength by volume of each constituent is at least 7-5 % vol, 8 % vol, 8-5 % vol, or 9 % vol respectively. The above limits shall in no way prejudice the application of the second subparagraph of Article 48 (3 ) (a) of Regulation (EEC) No 337/79 to cuvÃ ©es intended for the preparation of sparkling wines and, up to 31 August 1987, to cuvÃ ©es intended for the preparation of quality sparkling wines other than quality sparkling wines produced in specified regions ; (e) the method used is addition of dry sucrose or of concentrated grape musts ; (f) enrichment by the method used is practised in the Member State concerned, either traditionally or exceptionally, in accordance with the rules existing on 24 November 1974 . Article 4 1 . The tirage liqueur may contain only yeast and :  grape must,  grape must still in fermentation,  concentrated grape must, or  sucrose and wine. 2 . The expedition liqueur may contain only :  sucrose,  grape must,  grape must still in fermentation,  concentrated grape must,  wine, or  a mixture thereof, with the possible addition of wine distillate. Article 5 1 . Without prejudice to enrichment authorized pursuant to Regulation (EEC) No 337/79 and, where appropriate, Regulation (EEC) No 338 /79 for the constituents of a cuvÃ ©e, any enrichment of the cuvÃ ©e shall be prohibited. However, each Member State may, where weather conditions in its territory make this necessary, authorize No L 54/132 Official Journal of the European Communities 5 . 3 . 79 supervision and provided that it does not increase the pressure of the carbon dioxide contained in the wines referred to in Article 1 . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 7 1 . Member States shall exercise supervision over the production and marketing of the wines referred to in Article 1 . 2 . Producers of the wines referred to in Article 1 shall be required to make a declaration to this effect to the competent authority of the Member State on whose territory the wine in question is prepared . Without prejudice to Article 53 of Regulation (EEC) No 337/79, the producers of the wines referred to in Article 1 shall keep registers of raw materials, cuvÃ ©es and processing. 3 . Detailed rules for the application of this Article , in particular as regards the nature of the supervision , shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . 2. The addition of tirage liqueur and expedition liqueur shall be considered neither as enrichment nor as sweetening. The addition of tirage liqueur may not cause an increase in the total alcoholic strength by volume of the cuvÃ ©e of more than 1*5 % vol. The addition of expedition liqueur shall be carried out in such a way as not to increase the actual alcoholic strength by volume of the wines referred to in Article 1 by more than 0-5 % vol . 3 . Sweetening of the cuvÃ ©e and its constituents shall be prohibited. 4 . In addition to any acidification or deacidification of the constituents of the cuvÃ ©e in accordance with Regulation (EEC) No 337/79 the cuvÃ ©e may be subject to acidification or deacidification. Acidification and deacidification of the cuvÃ ©e shall be mutually exclusive. Acidification may be carried out only up to a maximum of 1-5 g/1, expressed as tartaric acid, i.e. 20 milliequivalents per litre. In years of exceptional weather conditions , the maximum limit of 1-5 g/1 or 20 milliequivalents per litre may be raised to 2-5 g/1 or 34 milliequivalents per litre, provided that the natural acidity of the products is not less than 3 g/1 , expressed as tartaric acid, or 40 milliequivalents per litre. 5 . Detailed rules for the application of this Article, and in particular authorizations for the exceptional enrichment or acidification referred to in the second subparagraph of the first indent and the second subparagraph of the second indent of paragraph 1 (d) and the last subparagraph of paragraph 4, shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 8 1 . The wines referred to in Article 1 must be put up in glass bottles and stoppered with a 'mushroom' cork which has a cap and is wired to the bottle. They shall not be held ready for sale or be put into circulation except in bottles with a label identifying them and a piece of foil covering the whole of the cork and neck of the bottle. 2 . The wines referred to in Article 1 may be marked :  'brut': only if their residual sugar content is less than 15 g/1 ,  'extra dry': only if their residual sugar content is between 12 g/1 and 20 g/1 ,  'sec': only if their residual sugar content is between 17 g/1 and 35 g/1,  'demi-sec': only if their residual sugar content is between 33 g/1 and 50 g/1,  'doux': only if their residual sugar content is more than 50 g/1 . 3 . Detailed rules for the application of this Article and any derogations from paragraph 1 shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 6 1 . The carbon dioxide contained in the wines referred to in Article 1 may be produced only as a result of the alcoholic fermentation of the cuvÃ ©e from which such wine is prepared. 2. Except in the case of fermentation intended to transform grapes or grape must or grape must still in fermentation directly into sparkling wine, this fermentation may result only from the addition of tirage liqueur. It may take place only in bottles or closed vats. 3 . The use of carbon dioxide in the process of racking by counter-pressure shall be authorized under 5 . 3 . 79 Official Journal of the European Communities No L 54/ 133 maximum content by at least 25 mg/1 in so far as scientific knowledge and technological development allow. 4 . The detailed rules for the application of this Article and the transitional measures for sparkling wines introduced before 24 November 1974 shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 9 1 . The provisions laid down in this Regulation, except those of Article 7, shall not apply to dietetic sparkling wines . 2 . Rules applicable to the marketing of dietetic sparkling wines and designed to prevent confusion between the latter and the wines referred to in Article 1 shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . TITLE III Special provisions on quality sparkling wines Article 13 The total alcoholic strength by volume of the cuvees intended for the preparation of quality sparkling wines shall be not less than 9 % vol . TITLE II Special provisions on sparkling wines Article 10 The total alcoholic strength by volume of the cuvees intended for the preparation of sparkling wines shall be not less than 8-5 % vol. Article 11 Without prejudice to the second subparagraph of Article 48 (3 ) ( a ) of Regulation (EEC) No 337/79, the actual alcoholic strength by volume of sparkling wines , including the alcohol contained in any expedition liqueur added, shall be not less than 9-5 % vol. Article 14 The actual alcoholic strength by volume of quality sparkling wines, including the alcohol contained in any expedition liqueur added, shall be not less than 10 % vol. Up to 31 August 1987, this provision shall in no way prejudice the application of the second subparagraph of Article 48 (3 ) (a ) of Regulation (EEC) No 337/79. Article 12 2 . Without prejudice to any more restrictive provisions which Member States may apply to sparkling wines produced within their territory, the total sulphur dioxide content of sparkling wines shall not exceed 250 mg/1 . 2 . Where climatic conditions have made this necessary in certain wine-growing areas of the Community, the Member States concerned may authorize the maximum total sulphur dioxide content of the wine referred to in paragraph 1 and produced within their territory to be increased by a maximum of 25 mg/1 on condition that wines which have benefited from such permission are not exported from the Member States in question. 3 . By 1 September 1981 the Council, acting on a proposal from the Commission and by a qualified majority, shall decide on the reduction in the maximum total sulphur dioxide content in accordance with scientific knowledge and the development of technology. To this end, the Commission will present, by 1 April 1981 at the latest, a report accompanied by suitable proposals with the aim of reducing the said Article IS 1 . In preparing the tirage liqueur intended for the preparation of quality sparkling wine, only the following may be used in addition to yeasts and sucrose :  grape must or grape must still in fermentation from which a wine suitable for yielding a table wine can be obtained,  wines suitable for yielding a table wine,  table wines , or  quality wines psr. 2 . Notwithstanding item 13 of Annex II to Regulation (EEC) No 337/79 quality sparkling wines , when kept at a temperature of 20 °C in closed containers, shall have an excess pressure of not less than 3-5 bar. However, for quality sparkling wines kept in containers of a capacity of less than 25 centilitres, the minimum excess pressure shall be 3 bar. No L 54/134 Official Journal of the European Communities 5 . 3 . 79 Annex, and in accordance with traditional practice. The addition of expedition liqueur shall be prohibited. 2 . Notwithstanding Article 14 , the actual alcoholic strength by volume of quality sparkling wines of the aromatic type may not be less than 6 % vol . The total alcoholic strength by volume of quality sparkling wines of the aromatic type may not be less than 10 % vol. 3 . Notwithstanding Article 15 (2), quality sparkling wines of the aromatic type, when kept at a temperature of 20 °C in closed containers , shall have an excess pressure of not less than 3 bar. 4 . Notwithstanding Article 17, the duration of the process of making quality sparkling wines of the aromatic type may not be less than one month. Article 19 Producer Member States may specify any additional or more stringent characteristics or conditions of production and movement for quality sparkling wines as referred to in this Title produced in their territory. Article 16 1 . Without prejudice to any more restrictive provisions which Member States may apply to quality sparkling wines produced within their territory, the total sulphur dioxide content of quality sparkling wines shall not exceed 200 mg/1 . 2 . Where climatic conditions have made this necessary in certain wine-growing areas of the Community, the Member States concerned may authorize the maximum total sulphur dioxide content of the wine referred to in paragraph 1 and produced within their territory to be increased by a maximum of 25 milligrams per litre on condition that wines which have benefited from such permission are not exported from the Member States in question . 3 . By 1 September 1981 the Council , acting on a proposal from the Commission and by a qualified majority, shall decide on the reduction in the maximum total sulphur dioxide content in accordance with scientific knowledge and the development of technology . To this end, the Commission will present, by 1 April 1981 at the latest, a report accompanied by suitable proposals with the aim of reducing the said maximum content by at least 25 mg/1 , in so far as scientific knowledge and technological development allow. 4 . The detailed rules for the application of this Article and the transitional measures for quality sparkling wines produced before 24 November 1974 shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . TITLE IV Final provisions Article 20 1 . The analytical methods required to implement this Regulation shall be those laid down pursuant to Regulation (EEC) No 337/79 . 2 . However, where no Community methods of analysis are laid down the analytical methods applicable shall be : ( a ) those contained in Annex A to the International Convention for the unification of methods for the analysis and appraisal of wines, of 13 October 1954 ; or (b ) where no such methods are laid down in that Annex, those traditionally employed in the Member State concerned. Article 1 7 1 . The duration of the process of making quality sparkling wines, including ageing at the place where they were made, may not be less than nine months from the start of the fermentation process designed to make the wines sparkling. 2 . The duration of the fermentation process and of the presence of the wine on the lees may not be less than 60 days. However, if fermentation takes place in containers equipped with stirring devices , the minimum period shall be 21 days. 3 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down* in Article 67 of Regulation (EEC) No 337/79 . Article 2 1 The Member States and the Commission shall communicate to each other the data required for applying this Regulation . The arrangements for communication and dissemination of these data shall be adopted in accordance with the procedure laid down in Article 67 of Regulation (EEC) No 337/79 . Article 18 1 . Quality sparkling wines of the aromatic type may be obtained only from the varieties of vine listed in the 5 . 3 . 79 Official Journal of the European Communities No L 54/ 135 Article 22 1 . Sparkling wines within the meaning of item 13 of Annex II to Regulation (EEC) No 337/79 , in respect of which proof can be supplied that they were produced before 1 September 1975 and which do not conform to the provisions of Title I, II or IV of this Regulation, may be marketed provided that they conform to the previous national provisions as regards production. 2 . Member States may provide that quantities of 10 hectolitres or more of the sparkling wines referred to in paragraph 1 and produced before 1 September 1975 shall be declared to the competent authorities . 3 . Without prejudice to other national provisions of the producer Member State in respect of designation, the sparkling wines referred to in paragraph 1 may not be described as 'quality sparkling wines '. Article 23 1 . Council Regulation (EEC) No 2893/74 of 18 November 1974 on sparkling wines produced in the Community and specified in item 12 of Annex II to Regulation (EEC) No 816/70 (*) , as last amended by Regulation (EEC) No 1679/77 ( 2), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 24 This Regulation shall enter into force on 2 April 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 February 1979 . For the Council The President P. MEHAIGNERIE ANNEX List of the varieties of vine from which quality sparkling wines of the aromatic type may be obtained Aleatico N Clairette GewÃ ¼rztraminer Giro 'N Huxelrebe Macabeu, Bourboulenc Monica N Mauzac blanc and rosÃ © Muscats ( all ) Perle Prosecco Scheurebe (!) OJ No L 310, 21 . 11 . 1974, p . 1 . ( 2) OJ No L 187, 27. 7 . 1977, p . 15 .